Citation Nr: 1610274	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for numbness in the spinal area.

2. What initial evaluation was warranted for residuals of a T-12 fracture prior to July 1, 2013?

3. Whether the severance of service connection for residuals of a T-12 fracture, effective July 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a January 2016 statement, the Veteran's representative withdrew his request for a hearing before the Board.  

The issue regarding the propriety of the severance of service connection for residuals of a T-12 fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic disability manifested by numbness of the spinal area at any point during the appeal period.

2. Prior to July 1, 2013, residuals of a T-12 fracture were manifested by painful motion, by forward thoracolumbar flexion greater than 60 degrees; by a combined range of thoracolumbar motion greater than 120 degrees; but not by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis


CONCLUSIONS OF LAW

1. A chronic disability manifested by numbness of the spinal area was not incurred or aggravated inservice.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for an initial 10 percent evaluation, but not greater, for residuals of a T-12 fracture were met prior to July 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of a notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, despite the argument that a remand is necessary due to a pending appeal regarding the propriety of the severance of service connection for this disorder, the appeal period prior to July 1, 2013, was not affected by the April 2013 rating decision which severed service connection.  Therefore, there is no prejudice to the Veteran in the Board proceeding to adjudicate the appeal as it pertains to the period prior to July 1, 2013.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

The Veteran claims entitlement to service connection for numbness of the spinal area.  While the Veteran may experience subjective symptoms of spinal numbness, the competent evidence of record preponderates against finding that he has been diagnosed with a chronic disability manifested by such symptomatology at any point during the appeal period.  

To prevail on the issue of service connection, there must be competent medical evidence of a current disability at some point during the pendency of the claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

After a review of all of the evidence of record to include medical evidence there is no competent medical evidence of a chronic disability manifested by numbness of the spinal area.  As such, the Board finds the preponderance of the evidence is against the claim of service connection for such a disability.  Hence, the claim must be denied.  

Residuals of a T-12 Fracture

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the United States Court of Appeals for Veterans Claims discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a T12 fracture have been evaluated as noncompensable for the entire period prior to July 1, 2013, pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  The Veteran asserts that his disability is manifested by painful motion and therefore contends an increased evaluation is warranted throughout the entire appellate period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The General Rating Formula provides, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, that when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis a 20 percent rating is assigned.

When forward thoracolumbar flexion is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of thoracolumbar motion is greater than 120 degrees but not greater than 235 degrees; or, when muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height a 10 percent rating is warranted.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

After reviewing the evidence of record, including a March 2011 VA examination report, and VA treatment records, the Board finds that an initial evaluation of 10 percent, but not greater, is warranted for residuals of a T-12 fracture throughout the appeal period.  In this regard, at the March 2011 VA examination, the Veteran reported a constant and moderate dull aching pain of the thoracic spine with history of fatigue, decreased motion, stiffness, weakness and spasm.  Physical examination revealed that the Veteran exhibited a normal range of motion in all planes with objective evidence of pain, particularly after repetitive motion.  There was no guarding or spasm of the thoracolumbar sacrospinalis.  There was no objective evidence of radiculopathy or other neurologic abnormality associated with the Veteran's spine disability.

To the extent the Veteran experiences thoracolumbar pain, the objective evidence of record indicates such pain does not limit functional range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system"); see also DeLuca, 8 Vet. App. at 206 -07.  However, as noted above, painful joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, which in this case is 10 percent.  38 C.F.R. § 4.59; see also 38 C.F.R. § 4.71a, General Rating Formula.

As there is objective evidence of painful thoracolumbar motion, after resolving reasonable doubt in the Veteran's favor, the Board finds that the appellant is entitled to an evaluation of 10 percent throughout the appeal period.  However, as there is no functional limitation of motion, spasm or guarding, or ankylosis of the thoracolumbar spine, the preponderance of the evidence is against the assignment of an initial evaluation greater than 10 percent at any point during the appeal period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Final Considerations

The Board considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The discussion above reflects that the symptoms of the Veteran's thoracolumbar spine disability are contemplated by the applicable rating criteria.  The effects of his disability, including stiffness, weakness, fatigue and painful motion, have been fully considered and are contemplated in the rating schedule.  Further, the Veteran has not been service-connected for any other disability.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected residuals of a T-12 fracture, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

As a final note, the question of entitlement to total disability rating based on individual unemployability is an element of all increased-rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the Veteran was unemployed during the appeal period, he reported this was due to recovery from both service-connected and nonservice-connected disabilities.  There is neither an assertion by the appellant nor evidence of record that the Veteran is unemployable due solely to his service-connected thoracolumbar spine disability.  Therefore, remand or referral of a derivative claim of entitlement to individual unemployability benefits is unnecessary.


ORDER

Entitlement to service connection for numbness of the spinal area is denied.

Entitlement to a 10 percent rating, but not greater, for residuals of a T-12 fracture is granted prior to July 1, 2013 subject to the laws and regulations governing the award of monetary benefits.


REMAND

In an April 2013 rating decision, service connection for residuals of a T-12 fracture was severed, effective July 1, 2013.  The representative submitted a timely notice of disagreement with this rating decision in May 2013.  To date, VA has not issued a statement of the case which addresses the Veteran's notice of disagreement.  When a timely notice of disagreement has been filed, and a statement of the case has not been issued, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of whether the severance of service connection for residuals of a T-12 fracture, effective July 1, 2013, was proper.  All appropriate appellate procedures should then be followed.  The Veteran and his representative should be advised that a timely substantive appeal must be filed in order to perfect his appeal with the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


